



Exhibit 10.2
EMPLOYMENT AGREEMENT


EMPLOYMENT AGREEMENT, dated as of February 24, 2020, by and between The Walt
Disney Company, a Delaware corporation (the “Company”), and Robert Chapek
(“Executive”).


W I T N E S S E T H:


WHEREAS, the Company has most recently employed Executive pursuant to an
employment agreement, dated as of March 14, 2018 (the “Prior Agreement”) and
which shall be superseded in its entirety on the date hereof by this Agreement
except as otherwise provided in Paragraph 8(e) hereof; and


WHEREAS, the Company and Executive wish to enter into an agreement (this
“Agreement”) to provide for Executive’s continued service to the Company, but as
its Chief Executive Officer;


NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
Company and Executive hereby agree as follows:


1.Employment. Upon the terms and subject to the conditions of this Agreement,
the Company hereby employs Executive, and Executive hereby accepts employment by
the Company, for the period commencing as of February 24, 2020, and ending on
February 28, 2023 (or such earlier date as shall be determined pursuant to
Paragraph 5). The period during which Executive is employed pursuant to this
Agreement shall be referred to as the “Employment Period.”
2.Position and Duties. During the Employment Period, Executive shall serve as
Chief Executive Officer of the Company and in such other positions with the
Company and its subsidiaries and affiliates consistent with Executive’s position
as the Board of Directors (the “Board”) shall reasonably assign Executive from
time to time. The Executive shall report to the Board and, during such time as
the current Chairman of the Board (“Chairman”) also serves as an officer of the
Company, to the Chairman. In connection with his appointment as Chief Executive
Officer, the Board shall appoint the Executive as a member of the Board. During
the Employment Period, the Company shall also nominate Executive for re-election
as a member of the Board at the expiration of



--------------------------------------------------------------------------------







each term of office, and Executive shall serve as a member of the Board for each
period for which he is so elected. During the Employment Period, Executive shall
devote all Executive’s business time on a full-time and exclusive basis to the
services required hereunder, and shall perform such services in a manner
consonant with the duties of Executive’s position. Executive shall be subject to
the terms and conditions of any applicable policy of the Company (including,
without limitation, “The Walt Disney Company and Associated Companies Standards
of Business Conduct” booklet and the Employee Policy Manual), as reasonably made
available and as interpreted from time to time by the Company, provided that,
subject to the provisions of Paragraph 7(a), nothing herein shall preclude
Executive from (i) engaging in charitable activities and community affairs, and
(ii) managing Executive’s personal investments and affairs, so long as the
activities listed in subclauses (i)-(ii) do not materially interfere,
individually or in the aggregate, with the proper performance of Executive’s
duties and responsibilities hereunder.
3.Compensation.


(a)Base Salary. Effective as of the Commencement Date, Executive shall receive
an annual base salary of $2,500,000. The amount of annual base salary payable
under this Paragraph 3(a) shall be reduced, however, to the extent Executive
elects in accordance with Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and the regulations and interpretations thereunder
(“Section 409A”), to defer such salary under the terms of any deferred
compensation or savings plan or arrangement maintained or established by or on
behalf of the Company or any of its subsidiaries. Executive’s annual base salary
payable hereunder, without reduction for any amounts deferred as described
above, is referred to herein as the “Base Salary.” The Company shall pay
Executive the portion of Base Salary not deferred at the election of Executive
in accordance with its generally applicable policies for senior executives
(currently paid on a weekly basis), but not less frequently than in equal
monthly installments
(b)Annual Incentive Bonus. Executive shall be given the opportunity to earn an
annual discretionary incentive bonus in accordance with the annual bonus plan
generally applicable to the Company’s executive officers, as the same may be in
effect from time to time (the “Annual Plan”). Executive’s target annual
incentive bonus opportunity under the Annual Plan during each full fiscal year
during the term hereof shall be three hundred percent (300%) of Executive’s Base
Salary as in effect at the end
2

--------------------------------------------------------------------------------







of such fiscal year. The actual amount payable to Executive as an annual bonus
under the Annual Plan shall be dependent upon the achievement of performance
objectives established in accordance with the Annual Plan by the Board of
Directors of the Company or the committee of the Board responsible for
administering such Annual Plan (the “Compensation Committee”), which shall be
substantially similar to the objectives established under the Annual Plan for
other senior executive officers of the Company. The preceding sentence shall not
limit any power or discretion of the Board or the Compensation Committee in the
administration of the Annual Plan. Accordingly, depending on performance, the
actual amount payable as an annual bonus to Executive under the Annual Plan may
be less than, greater than or equal to the target bonus specified above. Any
bonus payable pursuant to this Paragraph 3(b) shall be paid at the same time as
annual bonuses are payable to other officers of the Company in accordance with
the provisions of the Annual Plan, subject to Executive’s continued employment
with the Company through the date on which such bonuses are paid.
(c)Eligibility for Equity Awards. Subject to the terms of this Agreement,
Executive shall be entitled to participate in the equity-based long-term
incentive compensation plans, programs or arrangements generally made available
to the executive officers of the Company. The size of the awards made to
Executive shall reflect Executive’s position with the Company and the
Compensation Committee’s evaluation of Executive’s performance and competitive
compensation practices. For each full fiscal year during the term hereof,
Executive shall receive an annual award with a target accounting award value of
$15 million. Promptly following the date hereof, the Executive shall be awarded
a supplement to his annual long-term incentive award granted in respect of the
current fiscal year, in such amount as reflects the Executive’s service as Chief
Executive Officer for the remainder of the current fiscal year and having such
other terms as the Compensation Committee shall determine. Nothing in the
foregoing provisions of this Section 3(c) shall limit any power or discretion of
the Board of Directors of Disney or the Committee in the administration of any
such long-term incentive plan, it being understood, specifically, that the
Compensation Committee may adjust (i.e. reduce or increase) the target award
value of any award made in respect of any fiscal year based on its evaluation of
Executive’s performance and/or any economic, financial and/or market conditions
affecting the Company. The actual benefits conveyed to Executive in respect of
any such awards may be less than, greater than or equal to the targeted award
value, as such benefits will be dependent on a series of performance and other
factors, such as the value of the Company’s common stock and satisfaction of any
applicable vesting requirements and performance conditions.


3

--------------------------------------------------------------------------------







4.Benefits, Perquisites and Expenses.


(a)Benefits. During the Employment Period, Executive shall be eligible to
participate in (i) each welfare benefit plan sponsored or maintained from time
to time by the Company and made available generally to its executive officers,
including, without limitation, each such group life, hospitalization, medical,
dental, health, accident or disability insurance, vacation or similar plan or
program, whether now existing or established hereafter, and (ii) each pension,
profit sharing, retirement, deferred compensation or savings plan sponsored or
maintained by the Company for its executive officers, whether now existing or
established hereafter, in accordance with the generally applicable provisions
thereof.
(b)Perquisites. During the Employment Period, Executive shall be entitled to
receive such perquisites as are generally provided to other executive officers
of the Company in accordance with the then current policies and practices of the
Company.
(c)Business Expenses. The Company shall pay or reimburse Executive for all
reasonable expenses incurred or paid by Executive during the Employment Period
in the performance of Executive’s duties hereunder, upon presentation of expense
statements or vouchers and such other information as the Company may reasonably
require and in accordance with the generally applicable policies and procedures
of the Company for its executive officers as in effect from time to time.
(d)Indemnification. Executive and Company are parties to an indemnification
agreement dated November 11, 2009 (“Indemnification Agreement”) which shall
continue in full force and effect in accordance with its terms.


5.Termination of Employment.


(a)Early Termination of the Employment Period. Notwithstanding Paragraph 1, the
Employment Period shall end upon the earliest to occur, if any, of (i)
Executive’s death, (ii) a Termination due to Disability, (iii) a Termination for
Cause, (iv) the Termination Date specified in connection with any exercise by
the Company of its Termination Right or (v) a Termination for Good Reason. If
the Employment Period
4

--------------------------------------------------------------------------------







terminates as of a date specified under this Paragraph 5, Executive shall resign
from the Board and be deemed to have automatically resigned, effective
immediately upon termination, from any and all positions Executive holds with
the Company and any of its subsidiaries and affiliates, with no further action
required by Executive or the Company or any of its subsidiaries and affiliates.
Without limiting the generality of the foregoing, the Executive agrees to
execute such documents as the Company shall reasonable request evidencing such
resignations.
(b)Benefits Payable Upon Termination.


(i)In the event of Executive’s death during the Employment Period or a
Termination due to Disability, Executive or Executive’s beneficiaries or legal
representatives shall be provided the Unconditional Entitlements, including, but
not limited to, any such Unconditional Entitlements that are or become payable
under any Company plan, policy, practice or program or any contract or agreement
with the Company by reason of Executive’s death or Termination due to
Disability. Unless and until a Termination due to Disability, during any period
during which Executive is unable to perform the services required hereunder for
medical or health-related reasons, Executive’s Base Salary shall be payable to
Executive and for any such period of approved leave, Executive shall remain an
employee of the Company for purposes of stock option and restricted stock unit
awards, annual incentive bonus compensation pursuant to Paragraph 3(b) hereof,
and equity awards pursuant to Paragraph 3(c) hereof.
(ii)In the event of Executive’s Termination for Cause, Executive shall be
provided the Unconditional Entitlements, except that Executive will not be paid
the bonus referred to in Paragraph 5(c)(ii) below.
(iii)In the event of a Termination for Good Reason or the exercise by the
Company of its Termination Right, Executive shall be provided the Unconditional
Entitlements. In addition, the Company shall provide Executive the Conditional
Benefits, subject to (A) Executive’s execution of the Release, (B) Executive
having not revoked such Release within the seven-day revocation period permitted
following delivery of such Release and (C) Executive’s execution of the
Consulting Agreement, it being understood, for the avoidance of doubt, that any
failure by Executive to execute either the Consulting Agreement or the Release
or both of them shall not be deemed to be a breach hereof. For Executive to
become entitled to the Conditional Benefits, Executive must deliver both (i)
5

--------------------------------------------------------------------------------







the executed Release and (ii) the executed Consulting Agreement to the Company
by no later than twenty-two (22) days following the Termination Date.


(c)Unconditional Entitlements. For purposes of this Agreement, the
“Unconditional Entitlements” to which Executive may become entitled under
Paragraph 5(b) are as follows:
(i)Earned Salary. Any Base Salary earned, but unpaid, including without
limitation accrued but unused and unpaid vacation, for services rendered to the
Company on or prior to the date on which the Employment Period ends pursuant to
Paragraph 5(a) (but excluding any salary and interest accrued thereon payment of
which has been deferred, which shall be paid as provided under the applicable
plan) shall be paid within 30 days following the termination of Executive’s
employment hereunder (or such date or earlier dates upon which payment of any
part or whole of the foregoing is required under applicable law).
(ii)Prior Year Bonus. If Executive’s employment terminates after the end of a
fiscal year but before the annual incentive compensation payable for services
rendered in that prior fiscal year has been paid, the annual incentive
compensation that would have been payable to Executive for such completed fiscal
year in accordance with Paragraph 3(b) shall be paid within 30 days following
the termination of Executive’s employment hereunder (or such date or earlier
dates upon which payment of any part or whole of the foregoing is required under
applicable law) or, if any part thereof constitutes a bonus which is subject to
or conditioned upon any performance conditions, within thirty (30) days
following the determination that such conditions have been met, provided that in
all events the bonus shall be paid no later than 120 days following Executive’s
termination of employment.
(iii)Benefits. All benefits payable to Executive under any employee benefit
plans (including, without limitation any pension plans or 401(k) plans) of the
Company or any of its subsidiaries applicable to Executive at the time of
termination of Executive’s employment with the Company and all amounts and
benefits (other than the Conditional Benefits) which are vested or which
Executive is otherwise entitled to receive under the terms of or in accordance
with any plan, policy, practice or program of, or any contract or agreement
with, the Company or any of its subsidiaries, at or subsequent to the date of
Executive’s termination without regard to the performance by Executive of
further
6

--------------------------------------------------------------------------------







services or the resolution of a contingency, shall be paid or provided in
accordance with and subject to the terms and provisions of such plans, it being
understood that all such benefits shall be determined on the basis of the actual
date of termination of Executive’s employment with the Company. Notwithstanding
the immediately preceding sentence, Executive shall not be entitled to any
benefits under any severance plan or policy of the Company or any of its
subsidiaries.
(iv)Indemnities. Any right which Executive may have to claim a defense and/or
indemnity for liabilities to or claims asserted by third parties in connection
with Executive’s activities as an officer, director or employee of the Company
or any of its subsidiaries pursuant to the terms of the Indemnification
Agreement referenced in Paragraph 4(d) shall be unaffected by Executive’s
termination of employment and shall remain in effect in accordance with its
terms.
(v)Medical Coverage. Executive shall be entitled to such continuation of health
care coverage as is required under, and in accordance with, applicable law or
otherwise provided in accordance with the Company’s policies. Executive shall be
notified in writing pursuant to this Paragraph 5(c)(v) of Executive’s rights to
continue such coverage after the termination of Executive’s employment, provided
that Executive timely complies with the conditions to continue such coverage
that are applicable at law or pursuant to Company’s policies and procedures to a
termination of employment at that time. Executive understands and acknowledges
that Executive is responsible to make all payments required for any such
continued health care coverage that Executive may choose to receive.
(vi)Business Expenses. Executive shall be entitled to reimbursement, in
accordance with the Company’s policies regarding expense reimbursement as in
effect from time to time, for all business expenses incurred by Executive prior
to the termination of employment.
(vii)Stock Options/RSUs. Except to the extent additional rights are provided
upon Executive’s qualifying to receive the Conditional Benefits, Executive’s
rights with respect to any stock options and/or restricted stock units granted
to Executive by the Company shall be governed by the terms and provisions of the
plans (including plan rules) and award agreements pursuant to which such stock
options and restricted stock units were awarded, as in effect at the date
Executive’s employment terminates.


7

--------------------------------------------------------------------------------







(d)Conditional Benefits. For purposes of this Agreement, the “Conditional
Benefits” to which Executive may become entitled, provided Executive complies
with the terms and conditions hereof (including the applicable agreements
attached hereto), are as follows:


(i)Remaining Salary. As further noted in paragraph 2 of the Consulting
Agreement, the Company shall pay Executive a lump sum amount equal to the
Consulting Amount as compensation for consulting services under the Consulting
Agreement. If the Scheduled Expiration Date is later than the end of the
Consulting Agreement Period, the Company shall also pay Executive the Severance
Amount. The Consulting Amount and the Severance Amount shall be paid on the date
that is six months and one day after the Termination Date (or upon Executive’s
death, if earlier).
(ii)Stock Options. The Continuing Stock Options shall become exercisable in
accordance with the applicable Original Stock Option Award Documents, on the
same basis as such options would have become vested and exercisable if Executive
had remained employed under this Agreement through the Scheduled Expiration
Date. Once exercisable, all Continuing Stock Options shall remain exercisable
until the Stock Option Termination Date. All of Executive’s Remaining Stock
Options that were vested and exercisable at the Termination Date shall remain
exercisable until the Stock Option Termination Date. Notwithstanding any other
term or provision hereof, any of Executive’s stock options which are not vested
at the Termination Date, and which are not Continuing Stock Options, shall
automatically terminate upon the Termination Date. Except as otherwise expressly
provided herein, all of the Remaining Stock Options shall continue to be subject
to the Original Stock Option Award Documents. Notwithstanding the foregoing, in
the event of Executive’s death prior to the Scheduled Expiration Date, all
Continuing Stock Options shall vest on the date of Executive’s death and all
Remaining Stock Options shall be exercisable for the period following
Executive’s death determined under such Original Stock Option Award Documents on
the same basis as though Executive was employed on the date of Executive’s death
and regardless of when the Stock Option Termination Date would otherwise have
occurred. However, any provisions in the Original Stock Option Award Documents
relating to disability or change in control of the Company after the Termination
Date shall not be operative with respect to any Remaining Stock Options.
8

--------------------------------------------------------------------------------







(iii)RSUs. The Continuing Stock Units shall continue to vest in accordance with
the terms of the Original RSU Award Documents, on the same basis as such stock
units would have become vested if Executive had remained employed under this
Agreement through the Scheduled Expiration Date. Except as otherwise expressly
provided herein, all such Continuing Stock Units shall be subject to, and
administered in accordance with, the Original RSU Award Documents. Any of
Executive’s restricted stock unit awards that have not become vested on or
before the Termination Date, and that are outstanding at the Termination Date,
but which are not Continuing Stock Units, shall automatically terminate on the
Termination Date. Notwithstanding any term or provision of the Original RSU
Award Documents:


(A)any provisions in such Original RSU Award Documents relating to disability
shall not be applicable to any such Continuing Stock Units after the Termination
Date; and
(B)in the event of Executive’s death after the Termination Date but prior to the
Scheduled Expiration Date, the terms and provisions of the Original RSU Award
Documents shall be interpreted and applied in the same manner with respect to
such Continuing Stock Units as if Executive were an active employee on the date
of Executive’s death.
(iv)Pro-Rated Current Year Bonus. The Company shall pay Executive a pro rata
annual bonus for the fiscal year in which the Termination Date occurs,
determined on the basis of an assumed full year target bonus determined pursuant
to Section 3(b) and the number of days in the applicable fiscal year occurring
on or before the Termination Date. Such pro-rata current year bonus payable
pursuant to the foregoing shall be paid no later than the later of (i) two and a
half months after the end of Executive’s tax year in which the Termination Date
occurs and (ii) two and a half months after the end of the Company’s tax year in
which the Termination Date occurs.
(v)Additional Distribution Rules in Respect of Conditional Benefits. The
following additional rules shall apply with respect to distribution of the
payments and benefits, if any, to be provided to Executive under Paragraph
5(d)(i), (iii) and (iv):
9

--------------------------------------------------------------------------------







(A)It is intended that each installment of the payments and benefits provided
under Paragraphs 5(d)(i), (iii) and (iv) shall be treated as a separate
“payment” for purposes of Section 409A. Neither the Company nor Executive shall
have the right to accelerate or defer the delivery of any such payments or
benefits except to the extent specifically permitted or required by Section
409A;
(B)Distribution in respect of any tranche of Continuing Stock Units to which
Paragraph 5(d)(iii)(B) applies shall be made within 90 days following the later
of the date that (i) the service conditions that had originally been specified
for such tranche of Continuing Stock Units under the applicable Original RSU
Award Documents would otherwise have been satisfied (had Executive continued to
be employed) and (ii) the last performance measurement period applicable in
respect of such tranche of Continuing Stock Units under the applicable Original
RSU Award Documents would otherwise have expired;
(C)Each installment of the payments and benefits due under Paragraph 5(d)(i) and
(iii) that would, absent this subsection, be paid within the six-month period
following Executive’s “separation from service” (within the meaning of Section
409A of the Code and as provided in Paragraph 5(g) hereof) from the Company
shall not be paid until the date that is six months and one day after such
separation from service (or, if earlier, Executive’s death), with any such
installments that are required to be delayed being accumulated during the
six-month period and paid in a lump sum on the date that is six months and one
day following Executive’s separation from service; provided, however, that the
preceding provisions of this sentence shall not apply to any installment of
payments and benefits if and to the maximum extent that such installment is
deemed to be paid under a separation pay plan that does not provide for a
deferral of compensation by reason of the application of Treasury Regulation
1.409A-1(b)(9)(iii) (relating to separation pay upon an involuntary separation
from service). (Any installments that qualify for the exception under Treasury
Regulation Section 1.409A-1(b)(9)(iii) must be paid no later than the last day
of Executive’s second taxable year following the taxable year of Executive in
which the separation from service occurs.) Any subsequent installments that
would be payable more than six months following Executive’s separation from
service shall be paid in accordance with the dates and terms set forth herein.
10

--------------------------------------------------------------------------------







(e)Definitions. For purposes of this Paragraph 5, the following terms shall have
the meanings ascribed to them below:


“Consulting Agreement” means the consulting agreement in the form attached
hereto as Exhibit A.


“Consulting Agreement Period” means the period established under the Consulting
Agreement during which Executive shall be required to provide consulting
services to the Company.


“Consulting Amount” means a lump sum amount equal to the aggregate Base Salary
which would have been earned by Executive during the Employment Period had
Executive’s employment under this Agreement continued after the Termination Date
and through the earlier to occur of (i) the end of the Consulting Agreement
Period or (ii) any earlier date that the Consulting Agreement terminates for any
reason whatsoever.


“Continuing Stock Options” means any of Executive’s stock options that were not
vested and exercisable at the Termination Date, but that would have become
vested and exercisable on or prior to the Latest Stock Option Vesting Date had
Executive continued to be employed by the Company through the Scheduled
Expiration Date.


“Continuing Stock Units” means any of Executive’s restricted stock units
outstanding at the Termination Date (whether or not subject to performance
conditions) that, subject to the satisfaction of any applicable performance
conditions, would have become vested on or prior to the Scheduled Expiration
Date had Executive continued to be employed by the Company through the Scheduled
Expiration Date.


“Latest Stock Option Vesting Date” means the date which is three months after
the Scheduled Expiration Date.


“Original Stock Option Award Documents” means, with respect to any Remaining
Stock Option, the terms and provisions of the award agreement and plan pursuant
to which such Remaining Stock Option was granted, each as in effect on the
Termination Date.
11

--------------------------------------------------------------------------------







“Original RSU Award Documents” means, with respect to any tranche of Continuing
Stock Units, the terms and provisions of the award agreement related to, and the
plan governing, such tranche of Continuing Stock Units, each as in effect on the
Termination Date.


“Release” means the General Release in the form set forth in Exhibit B attached
hereto.


“Remaining Stock Options” means any of Executive’s stock options which are (i)
vested at the Termination Date or (ii) Continuing Stock Options.


“Scheduled Expiration Date” means February 28, 2023.


“Severance Amount” means an amount equal to the aggregate Base Salary which
would have been earned by Executive under this Agreement for the period
commencing on the day after termination of the Consulting Agreement Period and
ending on the Scheduled Expiration Date; provided that if the Company terminates
the Consulting Agreement due to Executive’s material breach of any term thereof,
the Severance Amount shall be reduced to zero.


“Stock Option Termination Date” means, with respect to any Remaining Stock
Option, the expiration date as stated in the applicable award, taking into
account any expiration date extension provided in the applicable award based on
Executive’s age and/or years of service as of the Scheduled Expiration Date.


“Termination for Cause” means a termination of Executive’s employment by the
Company due to (i) gross negligence, (ii) gross misconduct, (iii) willful
material breach of this Agreement (which “material breach” for the avoidance of
doubt includes a resignation by Executive without Good Reason (as defined
herein) from Executive’s position and/or employment hereunder) or (iv) willful
nonfeasance, which termination may be effected (A) immediately upon notice from
the Company if the Company shall reasonably and in good faith determine that the
conduct or cause specified in such notice is not curable (it being understood
that such notice shall describe in reasonable detail the conduct or cause giving
rise to such notice and shall state the reason(s) why the Company has determined
that such conduct or cause is not curable); or (B) upon twenty business days
notice from the Company, if the Company shall in good faith determine that the
12

--------------------------------------------------------------------------------







conduct or cause specified in such notice is curable (it being understood that
such notice shall describe in reasonable detail the conduct or cause giving rise
to such notice and shall state the reason(s) why the Company has determined that
such conduct or cause is curable and what steps the Company believes should or
could be taken to cure such conduct or cause, provided, however, that such
opportunity to cure shall only be provided by the Company with respect to a
termination of Executive’s employment hereunder due to gross negligence);
provided that the Company shall not be entitled to terminate Executive’s
employment for Cause, if Executive has, within five business days after notice
in accordance with subclause (B) has been given personally to Executive or
otherwise has been received by Executive, commenced in good faith to cure the
conduct or cause specified in such notice and completes such cure within 20
business days following the date such notice was received.


“Termination Date” means the earlier to occur of (i) the date the Company
specifies in writing to Executive in connection with the exercise of its
Termination Right or (ii) the date Executive specifies in writing to the Company
in connection with any notice to effect a Termination for Good Reason.


“Termination due to Disability” means a termination of Executive’s employment by
the Company because Executive has been incapable, after reasonable
accommodation, of substantially fulfilling the positions, duties,
responsibilities and obligations set forth in this Agreement because of
physical, mental or emotional incapacity resulting from injury, sickness or
disease for a period of (i) six (6) consecutive months or (ii) an aggregate of
nine (9) months (whether or not consecutive) in any twelve (12) month period,
provided that any notice of such termination of employment must be given when
Executive is incapable of substantially fulfilling Executive’s positions,
duties, responsibilities, and obligations hereunder as referred to above and has
not resumed such duties. Any question as to the existence, extent or
potentiality of Executive’s disability shall be determined by a qualified
physician selected by the Company with the consent of Executive, which consent
shall not be unreasonably withheld.


“Termination for Good Reason” means a termination of Executive’s employment
under this Agreement by Executive within 30 days of the Company’s failure to
cure, in accordance with the procedures set forth below, any of the following
events: (i) a reduction in Executive’s compensation rights hereunder (that is;
failure to pay or reduction in Base Salary or the loss of target bonus
opportunity specified in
13

--------------------------------------------------------------------------------







Paragraph 3(b), it being understood that the failure of Executive to receive an
actual bonus for any fiscal year equal to or greater than the target bonus
opportunity for such year is not a reduction in such compensation rights; or the
loss of entitlement to participate in equity-based long-term incentive plan(s)
generally made available to comparable executives of the Company as provided in
Paragraph 3(c)); (ii) the removal of Executive by the Company from the position
of Chief Executive Officer of the Company; (iii) a material reduction in
Executive’s duties and responsibilities as of the date of this Agreement; (iv)
the assignment to Executive of duties that are materially inconsistent with
Executive’s position or duties or that materially impair Executive’s ability to
function as Chief Executive Officer of the Company in the manner contemplated
hereunder, and any other position in which Executive is then serving; (v) the
relocation of Executive’s principal office to a location that is more than 50
miles outside of the greater Los Angeles area; or (vi) a material breach of any
material provision of this Agreement by the Company. In addition, following the
occurrence of a Change in Control (as defined in the 2011 Stock Incentive Plan
of the Company (the “2011 Stock Plan”), any occurrence that would constitute a
Triggering Event for purposes of Section 11 of the 2011 Stock Plan, the 2005
Stock Plan and the 1995 Stock Plan (together with the 2011 Stock Plan and 2005
Stock Plan, the “Plans”), as such Plans may be amended and/or superseded from
time to time, shall also constitute an event upon which Executive may effect a
Termination for Good Reason in accordance with this Agreement. Notwithstanding
the foregoing, a termination shall not be treated as a Termination for Good
Reason (A) if Executive shall have consented in writing to the occurrence of the
specific event giving rise to the claim of Termination for Good Reason (and such
consent may reasonably be understood to generally relate to the time period in
which such event occurred), or (B) unless Executive shall have delivered a
written notice to the Company within three months of having actual knowledge of
the occurrence of one of such events stating that Executive intends to terminate
Executive’s employment for Good Reason and specifying the factual basis for such
termination, and such event, if capable of being cured, shall not have been
cured within 30 days of the receipt of such notice.


“Termination Right” means the right of the Company, in its sole, absolute and
unfettered discretion, to terminate Executive’s employment under this Agreement
for any reason or no reason whatsoever. For the avoidance of doubt, any
Termination for Cause effected by the Company shall not constitute the exercise
of its Termination Right.
14

--------------------------------------------------------------------------------







(f)Conflict With Plans. As permitted under the terms of the applicable Plans,
the Company and Executive agree that the definitions of Termination for Cause or
Termination for Good Reason set forth in this Paragraph 5 shall apply in place
of any similar definition or comparable concept applicable under either of the
Plans (or any similar definition in any successor plan), except that, in
connection with a “Triggering Event” as defined in the Plans, as such Plans may
be amended from time to time, the terms of the applicable plan (and not the
definitions of Termination for Cause or Termination for Good Reason set forth in
this Paragraph 5) shall apply to determine Executive’s rights and entitlements
in respect of the awards made under any such plan (and only in respect of such
awards).
(g)Section 409A. To the extent applicable, it is intended that this Agreement
comply with the requirements of Section 409A, and this Agreement shall be
interpreted in a manner consistent with this intent. Notwithstanding anything
else contained herein to the contrary, any payment required to be made to
Executive hereunder upon Executive’s termination of employment (including any
payment pursuant to this Paragraph 5) shall be made promptly after the six month
anniversary of Executive’s date of termination to the extent necessary to avoid
imposition on Executive of any tax penalty imposed under Section 409A of the
Code. Solely for purposes of determining the time and form of payments due
Executive under this Agreement (including any payments due under Paragraph 3(a))
or otherwise in connection with Executive’s termination of employment with the
Company, Executive shall not be deemed to have incurred a termination of
employment unless and until Executive shall incur a “separation from service”
within the meaning of Section 409A of the Code. The parties agree, as permitted
in accordance with the final regulations thereunder, a “separation from service”
shall occur when Executive and the Company reasonably anticipate that
Executive’s level of bona fide services for the Company (whether as an employee
or an independent contractor) will permanently decrease to no more than 40
percent of the average level of bona fide services performed by Executive for
the Company over the immediately preceding 36 months. The determination of
whether and when a separation from service has occurred shall be made in
accordance with this subparagraph and in a manner consistent with Treasury
Regulation Section 1.409A-1(h). To the extent that the Company and Executive
determine that any provision of this Agreement could reasonably be expected to
result in Executive’s being subject to the payment of interest or additional tax
under Section 409A, the Company and Executive agree, to the extent reasonably
possible as determined in good faith, to amend this Agreement, retroactively, if
necessary, in order to avoid the imposition of any such interest or additional
tax under Section 409A. All reimbursements
15

--------------------------------------------------------------------------------







and in-kind benefits provided under the Agreement shall be made or provided in
accordance with the requirements of Section 409A to the extent that such
reimbursements or in-kind benefits are subject to Section 409A, including, where
applicable, the requirements that (i) any reimbursement is for expenses incurred
during Executive’s lifetime (or during a shorter period of time specified in
this Agreement), (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred and (iv) the right to reimbursement is not subject to set
off or liquidation or exchange for any other benefit. Each payment of
compensation under the Agreement shall be treated as a separate payment of
compensation for purposes of Section 409A. Executive’s right to any deferred
compensation, as defined under Section 409A, shall not be subject to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, garnishment by creditors, or borrowing to the extent necessary to
avoid tax, penalties, and/or interest under Section 409A.
(h)Amendment of Existing Agreements. The parties acknowledge and agree that to
the extent that this Paragraph 5 affects any of the terms and conditions of
Executive’s Remaining Stock Options or Continuing Stock Units, this Agreement
shall constitute an amendment of the Original Stock Option Award Documents and
Original RSU Award Documents as they pertain to Executive.
6.Exclusive Remedy. Executive shall be under no obligation to mitigate damages
or seek other employment or other engagement of Executive’s services after this
Agreement is terminated pursuant to Paragraph 5 in order to obtain the benefits
provided for under Paragraph 5(d) of this Agreement. Executive acknowledges and
agrees that the payments and rights provided under Paragraph 5 are fair and
reasonable, and are Executive’s sole and exclusive remedy, in lieu of all other
remedies at law or in equity, for termination of Executive’s employment by the
Company upon exercise of its Termination Right pursuant to this Agreement or
upon a Termination for Good Reason. The failure of Executive to execute and
timely deliver the Release and the Consulting Agreement for any reason (i) shall
limit Executive’s rights in connection with the exercise by the Company of its
Termination Right solely to the right to receive the Unconditional Entitlements,
(ii) shall not effect a modification of any of Executive’s commitments set forth
in this Agreement (none of which are contingent upon execution of the Release by
Executive) and (iii) shall not preserve or revive any rights waived by
16

--------------------------------------------------------------------------------







Executive hereunder. Subject to Executive’s execution and delivery of the
Release without revocation thereof and execution and delivery of the Consulting
Agreement, (i) the Company agrees to enter into the Release and Consulting
Agreement, and (ii) there shall be no offset available to the Company against
any amounts due, paid or payable to Executive in respect of the Conditional
Benefits and Unconditional Entitlements under Paragraph 5 with respect to any
compensation, remuneration or payment attributable to any services that
Executive may provide to any third party subsequent to termination of employment
hereunder, whether as an employee or otherwise.
7.Non-competition and Confidentiality.


(a)Non-competition. During the Employment Period, Executive shall not engage in
any business, or become associated with any entity, whether as a principal,
partner, employee, consultant, shareholder or otherwise (other than as a holder
of not in excess of 1% of the outstanding voting shares of any publicly traded
company) that is actively engaged in any business, which is in competition, in
any geographic area, with a business conducted by the Company or any subsidiary
of the Company at the time of the alleged competition.
(b)Confidentiality. Executive acknowledges and agrees that Executive executed
the standard form of agreement, entitled “The Walt Disney Company and Affiliated
Companies Confidentiality Agreement,” at the time Executive commenced employment
with the Company or one of its affiliated companies in the form then utilized by
the Company (the “Original TWDC Confidentiality Agreement”). Executive
acknowledges and agrees that the Original TWDC Confidentiality Agreement remains
in full force and effect through the date that Executive signs the current
version of The Walt Disney Company and Associated Companies Confidentiality
Agreement, attached hereto as Exhibit C, which Executive is required to sign
along with this Agreement and which, once signed, will replace the Original TWDC
Confidentiality Agreement.
(c)Company Property. Promptly following Executive’s termination of employment,
Executive shall return to the Company all property of the Company, and all
copies thereof in Executive’s possession or under Executive’s control, except
that Executive may retain notes, files, calendars, contact information and
correspondence of a personal nature (whether in hard copy or electronic form),
provided, in each case, that no
17

--------------------------------------------------------------------------------







confidential Company information or information intended primarily for internal
Company use is contained therein.
(d)Non-Solicitation of Employees. During the Employment Period and, subject to
the provisions of applicable law, during the two-year period following any
termination of Executive’s employment, Executive shall not, except in the course
of carrying out Executive’s duties hereunder, directly or indirectly induce any
employee of the Company or any of its subsidiaries to terminate employment with
such entity, and shall not directly or indirectly, either individually or as
owner, agent, employee, consultant or otherwise,


(i)solicit, encourage or induce the employment or engagement of, or entice from
the employment of the Company or any of its subsidiaries, or
(ii)direct, arrange, participate or assist in any such solicitation,
encouragement, inducement or enticement of,


any person who is or was employed by the Company or any subsidiary of either
(other than Executive’s personal assistant) unless such person shall have ceased
to be employed by such entity for a period of at least six (6) months.


(e)Injunctive Relief with Respect to Covenants. Executive acknowledges and
agrees that the covenants and obligations of Executive with respect to
noncompetition, nonsolicitation, confidentiality and Company property relate to
special, unique and extraordinary matters and that a violation of any of the
terms of such covenants and obligations may cause the Company and/or its
subsidiaries irreparable injury for which adequate remedies are not available at
law. Therefore, Executive agrees that the Company and/or its subsidiaries shall
be entitled to obtain an injunction, restraining order or such other equitable
relief restraining Executive from committing any violation of the covenants and
obligations contained in this Paragraph 7 in any court of competent
jurisdiction. The foregoing remedies are cumulative and are in addition to any
other rights and remedies the Company and/or its subsidiaries may have at law or
in equity.
18

--------------------------------------------------------------------------------







8.Miscellaneous.


(a)Survival. Paragraphs 5 (relating to early termination of the Employment
Period), 6 and 7 (relating to nondisclosure and nonsolicitation of employees)
shall survive the termination hereof, whether such termination shall be by
expiration of the Employment Period in accordance with Paragraph 1 or an early
termination of the Employment Period pursuant to Paragraph 5 hereof.
(b)Binding Effect. This Agreement shall be binding on, and shall inure to the
benefit of, the Company and any person or entity that succeeds to the interest
of the Company (regardless of whether such succession does or does not occur by
operation of law) by reason of a merger, consolidation or reorganization
involving the Company or a sale of all or substantially all of the assets of the
Company. The Company further agrees that, in the event of a sale of assets as
described in the preceding sentence, it shall use its reasonable best efforts to
cause such assignee or transferee to expressly assume the liabilities,
obligations and duties of the Company hereunder in writing as a condition to any
assignment thereof to such assignee or transferee. This Agreement shall also
inure to the benefit of Executive’s heirs, executors, administrators and legal
representatives and beneficiaries as provided in Paragraph 8(d).
(c)Assignment. Except as provided under Paragraph 8(b), and except for transfers
and/or assignments of this Agreement from any Company entity to another Company
entity, neither this Agreement nor any of the rights or obligations hereunder
shall be assigned or delegated by any party hereto without the prior written
consent of the other party.
(d)Beneficiaries/References. Executive shall be entitled, to the extent
permitted under any applicable law and the terms of any applicable plan, to
select and change a beneficiary or beneficiaries to receive any compensation or
benefit payable hereunder following Executive’s death by giving the Company
written notice thereof. In the event of Executive’s death or a judicial
determination of Executive’s incompetence, reference in this Agreement to
Executive shall be deemed, where appropriate, to refer to Executive’s
beneficiary, estate or other legal representative.
(e)Entire Agreement. This Agreement shall constitute the entire agreement
between the parties hereof, with respect to the matters referred to herein;
provided that
19

--------------------------------------------------------------------------------







this Agreement shall not alter, amend, or supersede, except as specifically
provided in Paragraph 5, any agreement that includes the terms of any equity
grant made to Executive prior to the date hereof or the Indemnification
Agreement referenced in Paragraph 4(d), which by their terms survive the
termination thereof. This Agreement expressly supersedes the Prior Agreement
except for those provisions of the Prior Agreement that by their terms survive
the expiration thereof. THERE ARE NO PROMISES, REPRESENTATIONS, INDUCEMENTS OR
STATEMENTS BETWEEN THE PARTIES OTHER THAN THOSE THAT ARE EXPRESSLY CONTAINED
HEREIN. Notwithstanding the foregoing, nothing in this Agreement shall be
construed to limit, modify or supersede The Walt Disney Company and Affiliated
Companies Confidentiality Agreement executed by Executive, which shall survive
regardless of the termination of this Agreement.
(f)Representations. Executive represents that Executive’s employment hereunder
and compliance by Executive with the terms and conditions of this Agreement will
not conflict with or result in the breach of any agreement to which Executive is
a party or by which Executive may be bound. The Company represents that (i) it
is a corporation duly organized, validly existing and in good standing under the
laws of the State of California, (ii) it has the full corporate power and
authority to execute and deliver this Agreement, and (iii) the execution,
delivery and performance of this Agreement has been duly and validly authorized.
(g)Authority of The Walt Disney Company Board. For the avoidance of doubt,
nothing in this Agreement shall preclude the Board of Directors of the Company
or the Compensation Committee from its ability to exercise any power or
authority to take such actions as it is required or permitted to take as a
matter of law or pursuant to the terms of the Company’s governing documents.
Nothing in this Paragraph 8(g) shall be construed to modify, amend, limit or
otherwise impair the rights and entitlements of Executive set forth in the other
Paragraphs of this Agreement (including, without limitation, the rights and
entitlements specified in Paragraph 5).
(h)Severability; Reformation. In the event that one or more of the provisions of
this Agreement shall become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not be affected thereby or relieve the Company or Executive of
liability for any breach by Company or Executive of any such remaining
provisions. In the event any of
20

--------------------------------------------------------------------------------







subparagraphs (a), (b) or (d) of Paragraph 7 hereof is not enforceable in
accordance with its terms, Executive and the Company agree that such
subparagraph of such Paragraph 7 shall be reformed to make such subparagraph
enforceable in a manner which provides the Company the maximum rights permitted
at law.
(i)Waiver. Waiver by any party hereto of any breach or default by the other
party of any of the terms of this Agreement shall not operate as a waiver of any
other breach or default, whether similar to or different from the breach or
default waived. No waiver of any provision of this Agreement shall be implied
from any course of dealing between the parties hereto or from any failure by
either party hereto to assert its or Executive’s rights hereunder on any
occasion or series of occasions.
(j)Notices. Any notice required or desired to be delivered under this Agreement
shall be in writing and shall be delivered personally, by courier service, or by
registered mail, return receipt requested, and shall be effective upon actual
receipt when delivered personally or by courier and when sent by registered
mail, three business days following date of mailing, and shall be addressed as
follows (or to such other address as the party entitled to notice shall
hereafter designate in accordance with the terms hereof):


If to the Company:


The Walt Disney Company
500 South Buena Vista Street
Burbank, California 91521


Attention: Senior Executive Vice President,
General Counsel and Secretary
Facsimile: (818) 569-5146


If to Executive:


To the address listed as Executive’s principal residence in the Company’s human
resources records and to Executive’s principal place of employment with the
Company.
21

--------------------------------------------------------------------------------







(k)Amendments. No amendment to this Agreement shall be binding between the
parties unless it is in writing and signed by the party against whom enforcement
is sought.
(l)Headings. Headings to paragraphs in this Agreement are for the convenience of
the parties only and are not intended to be part of or to affect the meaning or
interpretation hereof.
(m)Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument, and a facsimile signature shall have the same force and
effect as one penned in ink.
(n)Withholding. Any payments provided for herein shall be reduced by any amounts
required to be withheld by the Company from time to time under applicable
federal, state or local income or employment tax laws or similar statutes or
other provisions of law then in effect.
(o)Governing Law. This Agreement shall be governed by the laws of the State of
California, without reference to principles of conflicts or choice of law under
which the law of any other jurisdiction would apply.
(p)No Obligation To Continued Employment. This Agreement does not constitute a
commitment of Company with regard to Executive’s employment, express or implied,
other than to the extent expressly provided for herein. Upon termination of this
Agreement, neither Company nor Executive shall have any obligation to the other
with respect to continued employment. In the event that Executive’s employment
continues for any period of time following the stated expiration date of this
Agreement, unless and
22

--------------------------------------------------------------------------------







until agreed to in a new subscribed written document, such employment or any
continuation thereof is "at will," and may be terminated without obligation at
any time by either party's giving notice to the other, unless otherwise
prescribed by applicable law.


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and Executive has hereunto set Executive’s hand as of
the day and year first above written.





THE WALT DISNEY COMPANYDated:February 24, 2020By:/s/ JAYNE PARKERJayne
ParkerDated:February 24, 2020/s/ ROBERT CHAPEKRobert Chapek




























23

--------------------------------------------------------------------------------







EXHIBIT A






CONSULTING AGREEMENT




THIS CONSULTING AGREEMENT (hereinafter referred to as "Agreement") is made and
entered into by and between Robert Chapek (hereinafter referred to as
"Consultant") and The Walt Disney Company (hereinafter referred to as "Company")
on and as of ____________, 20__ pursuant to that certain Employment Agreement by
and between Executive and Company dated as of February 24, 2020 (the “Employment
Agreement”). All capitalized terms not defined herein shall have the meaning
ascribed to them in the Employment Agreement.


1.(a) Unless this Agreement is earlier terminated as hereinafter provided, for a
period following the termination of Consultant’s employment under the Employment
Agreement equal to the lesser of (i) 6 months or (ii) the remaining period of
the originally scheduled term of the Employment Agreement (the “Consulting
Agreement Period”), Consultant shall personally and diligently provide to the
Company such consulting services as the Company may reasonably request from time
to time, provided that such services shall relate to matters appropriate for an
executive employed in the position referred to in paragraph 2 of the Employment
Agreement and shall be a type and nature and duration typical for a
post-employment consulting agreement with an executive formerly employed in such
position, it being understood for the avoidance of doubt that to the extent any
such consulting services involve creative services and/or input, such services
and/or input shall be limited to existing matters and projects that Company
and/or Consultant was working on or involved in (or has specific plans to work
on) at the time of termination or any time prior thereto during the Term and
shall be in scope and nature generally limited to types of services not
inconsistent with Consultant’s former position. Consultant shall not be required
to report to the Company’s offices and shall be permitted, subject to the terms
hereof, to provide consulting services to third parties during the term hereof,
provided (i) in no event shall consulting services or other services or advice
of any nature be provided by Consultant, directly or indirectly (whether as an
employee, consultant, independent contractor, agent, partner, principal, owner
or otherwise) to any person or entity which directly or indirectly owns,
operates, manages, develops, controls or provides services to, any business
involved in any of the following
24

--------------------------------------------------------------------------------







activities (a “Designated Business”): (A) the conception, creation, development,
production, purchase, sale, distribution, broadcast, transmission or other
disposition (including, without limitation, the licensing and/or merchandising
of related consumer products) of audio and/or visual and/or interactive products
or works of any nature in any media, including, without limiting the generality
of the foregoing, any activity relating to (i) any aspect of the film, network,
cable, broadcasting, mobile communications, television (including pay-per-view,
closed circuit or any inter-active form of distribution of film, television or
other audio/visual product) or internet businesses or any other businesses based
on or using interactive technology (including, without limiting the generality
of the foregoing, electronic and/or interactive games, environments, information
centers or communities, in each case, of any nature), or (ii) the development,
production, marketing, distribution or exploitation by any means or vehicle
whatsoever of any film, television or software product or any similar content or
product in any media, whether or not now existing, it being understood, however,
that, for the avoidance of doubt and notwithstanding any other term or provision
hereof, the internal use by any business of any of the interactive,
internet-based or other technology or media referred to above in the creation,
development and/or production of their products and/or services shall not in and
of itself result in such business being a Designated Business to which
Consultant is prohibited from directly or indirectly providing services
hereunder, (B) the operation, management, development, licensing and promotion
of themed resorts, hotels and restaurants or amusement or themed entertainment
parks; or (C) the design, development, publishing, promotion or sale of products
based on cartoon or other animated characters, films, television and theatrical
productions and other intellectual property derived therefrom, in each case,
only to the extent (i) that such person or entity is actively engaged in any
geographic area in any business which is in competition with a business
conducted by The Walt Disney Company or any subsidiary thereof at the time of
the performance of such services (the “Specified Activities”), and (ii) that any
services reasonably required by Company shall at all times be provided with
precedence being given to Company and on a “first priority” basis to Company,
although Company shall endeavor to provide, when possible, reasonable advance
written notice to Consultant of all services required hereunder and to give due
consideration, to the extent practicable, to any prior commitments Consultant
may have at such time. In no event shall Consultant be required to devote more
than 13.5 hours per week to services to Company hereunder (including travel
time, but not time to or from the office) and the parties agree and understand
that Consultant’s expected commitment to such services shall regularly be less
than the stated maximum weekly hours.


25

--------------------------------------------------------------------------------







(b) In the event of a material uncured breach by Consultant of any term or
provision of this paragraph 1 hereof, all of which terms and conditions
Consultant acknowledges and agrees are material and of the essence of this
Agreement, or any other material term or provision hereof, Company shall have
the right, in addition to any other right or remedy available to it at law or in
equity, to terminate this Agreement. In such event Company shall have no further
obligation to make payments or perform or honor any commitments under the
Release or to pay or honor any commitments which relate to or constitute any of
the Conditional Benefits; provided, however, that notwithstanding the foregoing,
except as otherwise specifically provided in the immediately preceding sentence,
no breach of this Agreement by Consultant, no termination of this Agreement by
Company, and no other action or inaction by either of them (other than the
execution by the parties of a written agreement amending or superseding the
Release or any part thereof) shall in any event or under any circumstances have
any effect whatsoever on the validity, enforceability, binding nature, effect or
interpretation of the releases set forth in paragraph 5 and paragraph 7 of the
Release, and the releases set forth therein shall remain in full force and
effect.


(c) In the event that Consultant shall receive a written notice of breach of
this Agreement from the Company, Consultant shall have ten (10) business days to
cure such breach unless the Company shall have determined in its good faith
business judgment that such breach is not curable. Any such notice of
termination pursuant to this paragraph 1 shall set forth in reasonable detail
the basis for such breach and shall contain a statement as to whether or not
such breach has been determined to be curable by the Company. In the event that
Consultant receives a written notice of breach of the Agreement from the
Company, Consultant may challenge such finding of a breach, by written notice to
the Company, and shall be afforded an opportunity to present Consultant’s
objection to the Company, in person or in writing, as determined by the Company,
prior to Company having any right to terminate this Agreement and the
Conditional Benefits provided under the Employment Agreement.


2.Consultant shall receive gross consulting fees for Consultant’s services
hereunder which, for any period during the Consulting Agreement Period, shall
equal the Consulting Amount. The consulting fee payments shall be made at the
date set forth in Paragraph 5(d)(i) of the Employment Agreement.
26

--------------------------------------------------------------------------------







3.Company shall reimburse Consultant, in accordance with the procedures of
Company then in effect for its senior executives, for reasonable business
expenses incurred by Consultant in the course of performing the services
hereunder.
4.Company, its successors, privies and assigns shall be entitled to, and shall,
own as their exclusive property all of the results and proceeds of the services
performed hereunder (which results and proceeds are hereinafter collectively
referred to as the “Work Product”) in whatever stage of completion, all of which
shall be considered a work-for-hire, including, without limitation, all written
work, research, plot outlines, computer programs, plans, drawings, paintings,
sculptures, fanciful creations, specifications, ideas, scripts, sketches,
designs, concepts, software, systems, reports, documentation, and other tangible
or intangible work product produced by Consultant as part of Consultant’s
services performed hereunder. Company shall own all rights in the Work Product
in perpetuity throughout the universe including, without limitation, the rights
to produce, manufacture, record, reproduce, distribute, transfer or prepare
derivative works from the Work Product by any art, medium or method and all
copyrights, trademarks and/or patents in the Work Product. Company shall be
deemed the sole author of the Work Product and is entitled to the copyright
therein (and all renewals and extensions thereof), and the full ownership to the
original and all copies of the Work Product. Company shall have the right to
dispose of the Work Product and/or make any or all uses thereof as it, at any
time and in the exercise of its sole discretion, may desire. Upon Company’s
request, Consultant shall deliver all originals and copies of the Work Product
(whether completed or in process) and all research, plans, designs,
specifications and any other work product or information which pertains to the
Work Product to Company upon completion of the performed services hereunder or
upon earlier termination of this Agreement. Consultant shall not retain, use or
disclose any of the Work Product without Company’s prior written consent. The
termination, completion or breach of this Agreement on whatever grounds and by
whomsoever affected shall not affect Company’s exclusive ownership of the Work
Product. Consultant hereby assigns to Company all now known or hereafter
existing rights of every kind throughout the universe, in perpetuity and in all
languages, pertaining to the Work Product, including, without limitation, all
exclusive exploitation rights, of every kind and nature, including, but not
limited to, all trademarks, copyrights and neighboring rights, to the full
extent such assignment is allowed by law, and any renewals and extensions
therefor throughout the universe, in perpetuity, or for the duration of the
rights in each country, and in all languages. Consultant acknowledges that new
rights to the Work Product may come into being or be recognized in the future,
under the law or in equity (the “New Exploitation
27

--------------------------------------------------------------------------------







Rights”), and Consultant intends to and does hereby grant and convey to Company
any and all such New Exploitation Rights to the Work Product. Consultant is also
aware and acknowledges that new or changed technology, uses, media, format,
modes of transmission and methods of distribution, dissemination, exhibition or
performance (the “New Exploitation Methods”) are being and will inevitably
continue to be developed in the future, which would offer new opportunities for
exploiting the Work Product. Consultant intends to and does hereby grant and
convey to Company any and all rights to such New Exploitation Methods with
respect to the Work Product. Consultant agrees to execute, at any time upon
Company’s request, such further documents consistent herewith and do such other
acts at the Company’s expense as may be required by the Company in its
reasonable business judgment to evidence or confirm Company’s exclusive
ownership of and exploitation rights to the Work Product and to effectuate
Consultant’s purpose to convey such rights to Company including, but not limited
to, the New Exploitation Rights and any and all of the New Exploitation Methods.
Consultant shall have the right to have any such documents reviewed by counsel
with Company giving good faith consideration to changes requested by counsel
unless such review and/or consideration is not in Company’s reasonable business
judgment feasible or prudent in view of material time constraints; provided,
however, that notwithstanding the foregoing, if Consultant fails to execute such
further documents within 20 business days after receipt of Company’s written
request to do so, then Company shall have the power of attorney, which
Consultant acknowledges is irrevocable and coupled with an interest, to execute
such documents on Consultant’s behalf. Consultant agrees that Consultant will
not seek to (i) challenge, through the courts, administrative governmental
bodies, private organizations or in any other manner, the rights of Company to
exploit the Work Product by any means whatsoever or (ii) thwart, hinder or
subvert the intent of the preceding grants and conveyances to Company, or the
collection by Company of any proceeds relating to the rights conveyed under this
Agreement. The provisions of this paragraph shall survive the expiration or
sooner termination of this Agreement.
5.This Agreement is for the personal services of Consultant and may not be
subcontracted or assigned by Consultant in any fashion, whether by operation of
law, or by conveyance of any type, without the prior written consent of Company,
which consent Company may withhold in its sole discretion. Company may not
assign all or any portion of this Agreement at any time to any of its
subsidiaries or to any other person.
28

--------------------------------------------------------------------------------







6.(a) Consultant, by virtue of this Agreement, shall acquire no right to use,
and shall not use, the name “The Walt Disney Company” or “The Walt Disney
Studios” or “Disney" or “ABC” or “ABC, Inc.” or “American Broadcasting
Companies” or “ESPN” or “Marvel” or “Pixar” or “Lucasfilm, Ltd.” or any other
word, mark, or name used for, or in connection with, the business activities of
Company (either alone or in conjunction with or as a part of any other word,
mark, or name) or any marks, fanciful characters or designs of the Company or
any of their related, affiliated, or subsidiary companies in any advertising,
publicity, or promotion; to express or imply any endorsement by the Company or
any of its related, affiliated or subsidiary companies of Consultant's services;
or in any other manner whatsoever (whether or not similar to the uses
hereinabove specifically prohibited). Consistent with Consultant’s obligations
under Paragraph 7, this Paragraph 6(a) shall not prevent Executive from using
such names to describe Consultant’s activities with respect to Company and its
subsidiaries under and prior to the Employment Agreement and under this
Agreement.


(b) Consultant hereby represents and warrants to Company that as of the date of
this Agreement, Consultant does not provide any services (including, without
limitation, as an employee) to any person or entity that (i) is engaged in, or
whose affiliated entities are engaged in, one or more of the Specified
Activities or (ii) advises or provides consulting services to any person or
entity that is engaged in, or whose affiliated entities are engaged in, any
business or activity relating to or constituting one or more of the Specified
Activities. Consultant further represents and warrants to Company that
Consultant shall make written disclosure to Company prior to providing any
services, during the term of this Agreement, to any of the above mentioned
persons or entities.


7.Consultant may, during the course of Consultant’s engagement hereunder, have
access to, and acquire knowledge of or from, materials, data, strategies,
systems or other information relating to the services hereunder or Company, or
its related, affiliated or subsidiary companies, which may not be accessible or
known to the general public (including, but not limited to, the existence of
this Agreement and the terms hereof and any Work Product not readily available
to the general public) (“Confidential Information”). Any such knowledge acquired
by Consultant shall be kept confidential and shall not be used, published, or
divulged by Consultant to any other person, firm, or corporation, or in any
advertising or promotion regarding Consultant or Consultant’s services, or in
any other manner or connection whatsoever without first having obtained the
prior written permission of Company, which permission Company may withhold in
29

--------------------------------------------------------------------------------







its sole discretion; provided that Consultant shall have no greater duty or
obligation in respect of such Confidential Information than applies to Executive
under Paragraph 7(b) of the Employment Agreement and any agreements referred to
therein. Upon Company’s request, Consultant shall immediately return to Company
or destroy, all documents, magnetic copies, or other physical evidence of all
Confidential Information in Consultant’s possession or in the possession of any
of Consultant’s directors, officers, employees, agents or representatives
(including, without limitation, all copies, transcriptions, notes, extracts,
analyses, compilations, studies, or other documents, records, or data prepared
by Consultant) which contain or otherwise reflect or are generated from the
Confidential Information without retaining any copy thereof, all of the
foregoing being Confidential Information and the sole property of Company,
Consultant shall certify to Company that all of the foregoing has been returned
or destroyed as provided in this paragraph. Consultant agrees that Company would
be irreparably harmed by any violation or threatened violation of this paragraph
and that, therefore, Company shall be entitled to an injunction prohibiting
Consultant from any violation or threatened violation of this paragraph. The
provisions of this paragraph shall survive the expiration or sooner termination
of this Agreement.
8.This Agreement shall be construed and interpreted in accordance with the laws
of the State of California without regard to conflicts of laws principles.
9.The terms and provisions of this Agreement, the Release and Paragraphs 5 and 6
of the Employment Agreement constitute the entire agreement between the parties
hereto with respect to the subject matter of this Agreement and supersede all
previous communications, representations, or agreements, either oral or written,
between the parties relating to such subject matter hereof. No change,
alteration or modification of this Agreement shall be effective unless made in
writing and signed by both parties hereto.


IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first above written.


COMPANY     Consultant


--EXHIBIT; NOT FOR EXECUTION--


By:______________________________ By:________________________________
Title:

30

--------------------------------------------------------------------------------



EXHIBIT B






GENERAL RELEASE


WHEREAS, Robert Chapek (hereinafter referred to as "Executive") and The Walt
Disney Company (hereinafter referred to as the “Company") are parties to an
Employment Agreement, dated as of February 24, 2020 (the “Employment
Agreement”), which provided for Executive’s employment with the Company on the
terms and conditions specified therein; and


WHEREAS, pursuant to paragraph 6 of the Employment Agreement, Executive and the
Company have agreed to execute mutual releases of the type and nature set forth
in this Agreement;


NOW, THEREFORE, in consideration of the premises and mutual promises herein
contained and for other good and valuable consideration received in accordance
with the terms of the Employment Agreement, it is agreed as follows:


1.(a) Upon the later of (i) the execution hereof by the Company and Executive,
(ii) the passage of seven days following execution hereof by Executive without
Executive's having exercised the revocation rights referred to in paragraph 10
hereof and (iii) the time specified in the Employment Agreement for payment of a
particular item of compensation, the Company shall (x) provide Executive the
amounts and benefits described in Paragraph 5 of the Employment Agreement and
(y) make full payment for vacation and floating holidays accrued but unused as
of the date hereof (to the extent, if any, not already paid in accordance with
applicable law), less amounts required to be withheld by law or authorized by
Executive to be withheld (it being understood that from and after the date
hereof no further rights to vacation or floating holidays or compensation
therefor shall accrue or be payable to Executive). Such payment shall be made by
check payable to Executive.


(b) The covenants and commitments of the Company referred to herein (including,
specifically, but without limitation, any and all benefits conferred upon
Executive pursuant to Paragraph 5 of the Employment Agreement) shall be in lieu
of and
31

--------------------------------------------------------------------------------



in full and final discharge of any and all obligations to Executive for
compensation, severance payments, or any other expectations of payment,
remuneration, continued coverage of any nature or benefit on the part of
Executive arising out of or in connection with Executive's employment with the
Company, or under any agreement, arrangement, commitment, plan, program,
practice or policy of the Company, or otherwise, other than as expressly
provided in the Employment Agreement.


(c) Notwithstanding the foregoing or any other term or provision hereof,
Executive shall be entitled to such rights as are vested in Executive as of the
Termination Date, under and subject to the terms of (i) the Employment Agreement
and/or the Consulting Agreement, (ii) any applicable retirement plan(s) to which
Executive may be subject, (iii) any applicable stock option plan or other
incentive compensation plan of the Company to which Executive may be subject,
(iv) any right which Executive now has or may hereafter have to claim a defense
and/or indemnity for liabilities to third parties in connection with Executive’s
activities as an employee of the Company or any of its subsidiaries pursuant to
the terms of any applicable statute, under any insurance policy, pursuant to the
certificate of incorporation or bylaws or established policies of the Company or
any subsidiary thereof or pursuant to written agreement (including, without
limitation, the Indemnification Agreement) expressly providing for such
indemnity between Executive and the Company or any subsidiary thereof, and (v)
any other applicable employee welfare benefit plans to which Executive may be
subject and (vi) reimbursement of all reasonable business expenses received by
Executive in accordance with Company’s practices and policies regarding
reimbursement of business expenses. Further, Executive shall be entitled to such
continuation of health care coverage as is required under, and subject to,
applicable law, of which Executive shall be notified in writing after the
Termination Date, provided Executive timely exercises Executive's rights in
accordance therewith. Executive understands and acknowledges that all payments
for any such continued health care coverage Executive may elect will be paid by
Executive, except to the extent the Employment Agreement provides that such
payments shall be made by the Company.


2.Executive confirms that, on or prior to seven (7) days from the date hereof,
Executive shall turn over to the Company all files, memoranda, records, credit
cards and other documents and physical or personal property that Executive
received from the Company or that Executive generated in connection with
Executive’s employment by the Company or that are the property of the Company
provided that Executive may retain
32

--------------------------------------------------------------------------------



notes, files, calendars, contact information and correspondence of a personal
nature (whether in hard copy or electronic form), provided, in each case, that
no confidential Company information or information intended primarily for
internal Company use is contained therein).
3.It is the desire and intent of the parties hereto that the provisions of this
Agreement be enforced to the fullest extent permissible under law. Should there
be any conflict between any provision hereof and any present or future law, such
law will prevail, but the provisions affected thereby will be curtailed and
limited only to the extent necessary to bring them within the requirements of
law, and the remaining provisions of this Agreement will remain in full force
and effect and be fully valid and enforceable.
4.Executive represents and agrees (a) that Executive has to the extent Executive
desires discussed all aspects of this Agreement with Executive’s attorney, (b)
that Executive has carefully read and fully understands all of the provisions of
this Agreement, and (c) that Executive is voluntarily entering into this
Agreement.
5.Excluding enforcement of the covenants, promises and/or rights reserved herein
and/or in the Employment Agreement, Indemnification Agreement and/or the
Consulting Agreement, Executive hereby irrevocably and unconditionally releases,
acquits and forever discharges the Company and each of the Company's direct or
indirect owners, parent companies, stockholders, predecessors, successors,
assigns, agents, directors, officers, employees, representatives, attorneys,
divisions, subsidiaries, affiliates (including, for the avoidance of doubt, The
Walt Disney Company and agents, directors, officers, employees, representatives
and attorneys of such companies, divisions, subsidiaries and affiliates) and all
persons acting by, through, under or in concert with any of them (collectively
"Releasees"), or any of them, from any and all charges, complaints, claims,
liabilities, obligations, promises, agreements, controversies, damages, actions,
causes of action, suits, rights, demands, costs, losses, debts and expenses
(including attorneys' fees and costs actually incurred) of any nature
whatsoever, known or unknown, suspected or unsuspected, including, but not
limited to, rights arising out of alleged violations of any contracts, express
or implied, any covenant of good faith and fair dealing, express or implied, or
any tort or any legal restrictions on the Company's right to terminate
employees, or any Federal, state or other governmental statute, regulation or
ordinance, including, without limitation, Title VII of the Civil Rights Act of
1964, as amended, the Federal Age Discrimination In Employment Act of 1967, as
33

--------------------------------------------------------------------------------



amended, and the California Fair Employment and Housing Act, all as amended,
that Executive now has, or has ever had, or ever will have, against each or any
of the Releasees, by reason of any and all acts, omissions, events,
circumstances or facts existing or occurring up through the date of Executive's
execution hereof that directly or indirectly arise out of, relate to, or are
connected in any manner whatsoever with, Executive’s services to, or employment
by the Company or any of its subsidiaries (any of the foregoing being an
“Executive Claim” or, collectively, the “Executive Claims”). This release does
not constitute a release of any Executive Claims that cannot be released as a
matter of law.
6.Except as expressly reserved herein, Executive expressly waives and
relinquishes all rights and benefits afforded by California Civil Code Section
1542 and does so understanding and acknowledging the significance of such
specific waiver of Section 1542. Section 1542 states as follows:


"A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR."


Thus, notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge of the Releasees,
Executive expressly acknowledges that this Agreement is intended to include in
its effect, without limitation, all Executive Claims that Executive does not
know or suspect to exist in Executive's favor at the time of execution hereof,
and that this Agreement contemplates the extinguishment of any such Executive
Claim or Executive Claims.


7.Excluding enforcement of the covenants, promises and/or rights reserved herein
or in the Employment Agreement, Indemnification Agreement and/or the Consulting
Agreement, and except as otherwise provided in the proviso at the end of this
sentence, the Company hereby irrevocably and unconditionally releases, acquits
and forever discharges Executive, and Executive’s heirs, assigns and successors
in interest (“Executive Releasees”), or any of them, from any and all charges,
complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts and expenses (including attorney’s fees
34

--------------------------------------------------------------------------------



and costs actually incurred), of any nature whatsoever, known or unknown,
suspected or unsuspected, including, but not limited to, rights arising out of
alleged violations of any contracts, express or implied, any covenant of good
faith and fair dealing, express or implied, or any tort, or any federal, state
or other governmental statute, regulation or ordinance, that the Company now
has, or has ever had, or ever will have, against Executive and/or the Executive
Releasees, by reason of any and all acts, omissions, events, circumstances or
facts existing or occurring up through the date of the Company’s execution
hereof, that directly or indirectly arise out of, relate to, or are connected in
any manner whatsoever with, Executive’s services to, or employment by the
Company (hereinafter referred to as a “Claim” or collectively, the “Claims”);
provided, however, that, notwithstanding any other term or provision hereof, any
Claim or Claims rising out of, or resulting from, in part or whole, (i) any
illegal or fraudulent act(s) or illegal or fraudulent omission(s) to act of
Executive, (ii) any action(s) or omission(s) to act which would constitute
self-dealing or a breach of Executive’s confidentiality obligations to the
Company or any affiliate thereof, or a breach of The Walt Disney Company and
Affiliated Companies Confidentiality Agreement executed by Executive, or (iii)
the policy of the Board of Directors of the Company, as the same may be in
effect from time to time, regarding the ability of the Company to recoup bonus
or incentive payments as a result of Company’s being required to restate its
financial results due to material noncompliance with financial reporting
requirements under the securities laws, are hereby expressly excluded in their
entirety from the foregoing release, acquittal and discharge and are unaffected
thereby (any Claim or Claims not so excluded pursuant to this proviso being
hereinafter referred to as a the “Company Claim” or, collectively, as the
“Company Claims”). This release does not constitute a release of any Company
Claims that cannot be released as a matter of law.
8.Except as expressly reserved herein, the Company expressly waives and
relinquishes all rights and benefits afforded by California Civil Code Section
1542 and does so understanding and acknowledging the significance of such
specific waiver of Section 1542. Section 1542 states as follows:


"A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR."


35

--------------------------------------------------------------------------------



Thus, notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release, acquittal and discharge of the
Executive Releasees with respect to the Company Claims only, the Company
expressly acknowledges that this Agreement is intended to include in its effect,
without limitation, all the Company Claims that the Company does not know or
suspect to exist in the Company’s favor at the time of execution hereof, and
that this Agreement contemplates the extinguishment of any such Company Claims.
Notwithstanding anything in this Release to the contrary, if at any time
(whether during or after the Employment Period) the Company is required to
restate its financial results due to material noncompliance with financial
reporting requirements under the securities laws, nothing in this Release shall
be construed to limit the rights of the Company and the Board of Directors of
the Company to seek or obtain recovery from Executive of any incentive
compensation (including profits realized from the sale of Company securities)
previously paid, or the cancellation of any outstanding awards, in accordance
with the terms of Company’s policy, as in effect from time to time, regarding
the ability of the Company to recoup any bonus or incentive payments under such
circumstances.


9.Executive is advised to consult with an attorney before signing this
Agreement. Executive understands that Executive has been given a period of 21
days to review and consider this Agreement before signing it pursuant to the Age
Discrimination In Employment Act of 1967, as amended. Executive further
understands that Executive may use as much of this 21‑day period as Executive
wishes prior to signing.
10.Executive acknowledges and represents that Executive understands that
Executive may revoke the waiver of Executive’s rights under the Age
Discrimination In Employment Act of 1967, as amended, effectuated in this
Agreement within 7 days of signing this Agreement. Revocation can be made by
delivering a written notice of revocation to the Senior Executive Vice
President, General Counsel and Secretary, The Walt Disney Company, 500 South
Buena Vista Street, Burbank, California 91521. For this revocation to be
effective, written notice must be received by the General Counsel, no later than
the close of business on the seventh day after Executive signs this Agreement.
If Executive revokes the waiver of Executive’s rights under the Age
Discrimination In Employment Act of 1967, as amended, the Company shall have no
obligations to Executive under this Agreement or the Employment Agreement.
36

--------------------------------------------------------------------------------



11.Executive and the Company respectively represent and acknowledge that in
executing this Agreement neither of them is relying upon, and has not relied
upon, any representation or statement not set forth herein made by any of the
agents, representatives or attorneys of the Releasees or of the Executive
Releasees with regard to the subject matter, basis or effect of this Agreement
or otherwise.
12.This Agreement shall not in any way be construed as an admission by any of
the Releasees or Executive Releasees, respectively, that any of the Releasees or
Executive Releasees has acted wrongfully or that the Company or Executive has
any rights whatsoever against any of the Releasees or Executive Releasees except
as specifically set forth herein, and each of the Releasees and Executive
Releasees specifically disclaims any liability to any party for any wrongful
acts.
13.This Agreement shall be governed by, and construed in accordance with, the
laws of the State of California. This Agreement is binding on the successors and
assigns of, and sets forth the entire agreement between, the parties hereto;
fully supersedes any and all prior agreements or understandings between the
parties hereto pertaining to the subject matter hereof; and may not be changed
except by explicit written agreement to that effect subscribed by the parties
hereto.


PLEASE READ CAREFULLY. THIS SETTLEMENT AGREEMENT AND GENERAL RELEASE INCLUDES A
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.


--EXHIBIT; NOT FOR EXECUTION--


______________________________
Date:




THE WALT DISNEY COMPANY


By:
Title: ____________________


Date:
37

--------------------------------------------------------------------------------



EXHIBIT C


The Walt Disney Company and Affiliated Companies
Confidentiality Agreement


In consideration for my employment and for the compensation to be paid to me by
The Walt Disney Company or a division, subsidiary, or affiliate thereof, or any
successor of the foregoing (hereinafter termed the "Company"), and in addition
to any other obligation, at all times during the term of my employment and
thereafter, I do here agree:


1.To hold in strictest confidence, and not disclose (other than as provided
below) to any person, firm, or corporation without express authorization of a
corporate officer of the Company, any confidential information or trade secret
relating to the products, sales, or business of the Company and not to use any
such confidential information or trade secret for my own benefit during the term
of my employment or thereafter. This non-disclosure obligation does not apply to
a disclosure made (i) in confidence to an attorney or, directly or indirectly,
to a federal, state or local government official, as long as the disclosure is
made solely for the purpose of reporting or investigating a suspected violation
of law or (ii) in a complaint or other document filed in a lawsuit or other
proceeding, as long as the filing is made under seal.
2.To fully and promptly disclose to the Company and to hold in trust for the
sole right and benefit of the Company, any and all intellectual property,
discoveries, or trade secrets which I may solely or jointly conceive, design,
develop, create or suggest or cause to be conceived, designed, developed or
created during the period of time I am in the employ of the Company, which
relate to or are connected with my employment or the business of the Company,
whether or not conceived or created during my regular working hours. For
purposes of this agreement, the term intellectual property shall include,
without limitation, any ideas, concepts, literary material, designs, drawings,
illustrations and photographs.
3.That right, title, and interest in and to the intellectual property,
discoveries and trade secrets referred to in Paragraph 2 above, shall be the
sole and absolute property of the Company, subject to the limitations set forth
in Paragraph 4 below.
4.That I will and do hereby assign to the Company all my right, title, and
interest in and to the intellectual property, discoveries and trade secrets
referred to in Paragraph 2 above; provided, however, that no provision in this
agreement is intended to require assignment of any of my rights in any
intellectual property or discovery if (i) no equipment, supplies, facilities,
trade secret or confidential information of the Company was used: and (ii) the
discovery was made or the intellectual property was developed entirely on my own
time; and (iii) such discovery or intellectual property neither relates to any
business of the Company or the Company's actual or demonstrably anticipated
research or development nor results from any work performed by me for the
Company.
5.I will execute any documents necessary to evidence the Company's proprietary
interest in any discovery, intellectual property or trade secret referred to in
Paragraph 2 above. In the event the Company is unable, for any reason
whatsoever, to secure my signature to any lawful and necessary document required
to apply for protection of, or enforce any action with respect to, copyright,
trademark or other proprietary rights, I hereby irrevocably designate and
appoint the Company, and its duly authorized officers and agents, as my agent
and attorney-in-fact, whose power is coupled with an interest, to act for and in
my behalf and
38

--------------------------------------------------------------------------------



stead, to execute such documents and to do all other lawfully permitted acts to
protect the Company's interest in any copyright, trademark or other proprietary
right with the same legal force and effect as if executed by me.
6.That at the time of leaving the employ of the Company, I will deliver to the
Company, and will not keep in my possession nor deliver to anyone else, any and
all drawings, notes, notebooks, memoranda, treatments, scripts, documents or any
other material connected with my employment by the Company or with the business
of the Company.
7.In case of interruption of my employment with the Company, by lay-off or
otherwise, this agreement, upon reemployment, will be in full force and effect
unless specifically superseded by a new agreement.
8.This agreement shall not embrace or include any copyrights or trademarks or
other proprietary rights owned or controlled either jointly or separately by me
prior to the time of my employment by the Company. I am listing on a separate
attached sheet each copyright, trademark or other proprietary right which I
claim to be exempt from this agreement.
9.This agreement supersedes any prior agreement with the Company relating to the
subject matter set forth herein.


--EXHIBIT; NOT FOR EXECUTION--



Employee SignatureEmployee NameRobert ChapekDate (MM/DD/YY)February 24, 2020






39